 


109 HR 3163 IH: To amend the Help America Vote Act of 2002 to delay for 48 months the deadlines by which States must comply with the election administration requirements of title III of such Act, and for other purposes.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3163 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Goode introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to delay for 48 months the deadlines by which States must comply with the election administration requirements of title III of such Act, and for other purposes. 
 
 
1.Delay in Deadlines For State Compliance With Election Administration Requirements 
(a)Voting Systems StandardsSection 301(d) of the Help America Vote Act of 2002 (42 U.S.C. 15481(d)) is amended by striking January 1, 2006 and inserting January 1, 2010. 
(b)Provisional Voting and Voting InformationSection 302(d) of such Act (42 U.S.C. 15482(d)) is amended by striking January 1, 2004 and inserting January 1, 2008. 
(c)Computerized Statewide Voter Registration List; Identification Requirements For Certain Voters Who Register by MailSection 303(d) of such Act (42 U.S.C. 15483(d)) is amended— 
(1)by striking January 1, 2004 each place it appears and inserting January 1, 2008; 
(2)in paragraph (1)(B), by striking January 1, 2006 and inserting January 1, 2010; and 
(3)in paragraph (2)(B), by striking January 1, 2003 and inserting January 1, 2007. 
2.Extension of Availability and Period of Waiver of Deadline for Replacement of Punch Card and Lever Voting MachinesSection 102(a)(3)(B) of the Help America Vote Act of 2002 (42 U.S.C. 15302(a)(3)(B)) is amended— 
(1)by striking January 1, 2004, and inserting January 1, 2008,; and 
(2)by striking January 1, 2006, and inserting January 1, 2010,.  
3.Effective DateThe amendments made by this Act shall take effect as if included in the enactment of the Help America Vote Act of 2002.  
 
